Citation Nr: 1428408	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-42 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for claimed bilateral hearing loss, for accrued benefits purposes.  

2.  Entitlement to service connection for claimed tinnitus, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1958.  

The Veteran died in September 2008.  The Board notes that the appellant filed a claim for accrued benefits, death benefits and accrued benefits in January 2009, while the Veteran's claims for service connection for bilateral hearing loss and tinnitus were pending before the Board.  In February 2009, the Board dismissed the Veteran's claims due to the Veteran's death.  

The Board notes that the law regarding accrued benefits claims was amended on October 10, 2008 to allow eligible beneficiaries to be as the claimant for the purposes of processing a pending claim or appeal to completion.  38 U.S.C.A. 
§ 5121A (West 2002 & Supp. 2013).  Unfortunately, the Veteran died prior to the enactment of this amendment and therefore this provision does not apply in the instant case.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  


FINDINGS OF FACT

1.  The Veteran is not shown to have had a bilateral hearing loss disability that was causally linked to his active service.

2.  The Veteran is not shown to have experienced tinnitus that was causally linked to his active service.


CONCLUSIONS OF LAW

1.  For accrued benefits purposes, the Veteran did not have a bilateral hearing loss disability due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. 
§ 1101, 1110, 1112, 5121, 5121A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  For accrued benefits purposes, the Veteran did not have a disability manifested by tinnitus due to disease or injury that was incurred in or aggravated by active service for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 5121, 5121A (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the appellant in March 2009.

The duty to assist has also been satisfied.  VA has obtained post-service treatment records, certification of the Veteran's death as it appears on the Register of Deaths.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  The Veteran's service treatment records were unavailable because they were apparently destroyed by fire while in the possession of the Government.  The Board acknowledges that in cases where the Veteran's service records are unavailable, a heightened duty exists to assist the Veteran in the development of the case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Further, claims for accrued benefits are decided based on evidence in the file or constructively of record at the time of the Veteran's death.  38 U.S.C.A. § 5121(a).  There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.

II.  Accrued Benefits

The appellant claims entitlement to accrued benefits for bilateral hearing loss and tinnitus.  She contends that, because the Veteran had these claims pending at the time of his death, she is entitled to pursue these claims for purposes of obtaining accrued benefits.

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121 ; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Here, the record shows that, as the surviving daughter of the Veteran, the appellant has standing to file a claim for accrued benefits and that she did so in a timely fashion.  At the time of the Veteran's death, he had claims pending seeking service connection for bilateral hearing loss and tinnitus.  The appellant's claim for accrued benefits was received by VA in March 2009, within one year of the Veteran's death.  Thus, in order to prevail on the accrued benefits claims, it must be shown that the Veteran would have prevailed on his claims had he not died.

Only evidence of record at the time of the veteran's death is considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000. Certain documents may be deemed constructively of record in an accrued benefits claim even though physically absent from the record on the date of death.  Hayes v. Brown, 4 Vet. App. 353, 360-361 (1993).

The Board finds that the record does not contain any evidence that would have allowed the Veteran, had he not died, to prevail in his claims.

II.  Service Connection 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

III.  Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As indicated above, the Veteran's service treatment records are not available for review.  The Veteran was advised that his service treatment records were unavailable and he reported that he did not have copies of his service treatment records.  In May 2007, the RO made a formal finding of unavailability. 

Private treatment records dated March 2006 note that the Veteran had progressive severe bilateral hearing loss.  The doctor noted that despite wearing new digital hearing aids, the Veteran was struggling with communication and hearing in general.  The doctor noted that a portion of the Veteran's hearing loss was of a conductive type, which suggested both sensorineural loss and some air-bone fixation.  The doctor recommended ear surgery.  

In an August 2006 statement, the Veteran described his in-service noise exposure as exposure to gun fire and riding in helicopters and armored personnel carriers.  The Veteran reported that he did not wear hearing protection.  The Veteran reported that he would get ringing in his ears for four to five days after gunfire exposure.  The Veteran also reported that he worked as a clerk for a railroad after his separation from service.  

During a July 2007 VA audiology examination, the Veteran reported that he had in-service noise exposure in an armored rifle battalion.  The Veteran also reported working for a railroad for 43 years after his separation from service.  The Veteran reported that he was diagnosed with otosclerosis in February 2006 and that he declined corrective surgery.  The Veteran reported that he did not have a history of tinnitus.  On examination, the Veteran had profound mixed-type hearing loss bilaterally.  The examiner opined that the Veteran's hearing loss is not as likely as not (less than a 50/50 probability) that the Veteran's hearing loss was caused by or a result of military-related acoustic trauma.  The examiner explained that the Veteran's hearing loss was not consistent with military acoustic trauma and noted that het Veteran had a significant history of post-military otologic problems and a significant history of post-military occupational noise exposure.  The examiner also noted that the Veteran denied tinnitus and found the condition did not exist.   

In his March 2008 Notice of Disagreement, the Veteran reported that he had tinnitus and that his hearing and tinnitus were related to his in-service noise exposure.  The Veteran also reported that he started having problems hearing three years after his separation from service and that he was not diagnosed with otosclerosis until 2006.  The Veteran noted that he worked for a railroad after his separation from service, but that he worked as a clerk and that he did not have noise-exposure.  The Veteran also submitted photographs with soldiers standing next to tanks to document his in-service noise exposure.  

 The Veteran has offered his own opinion on the etiology of his hearing loss. Significantly, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are multiple potential etiologies of the Veteran's hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  While the Veteran argued that he did not have post-service noise exposure, the VA examiner noted that the Veteran's hearing loss was not consistent with in-service acoustic trauma and that the Veteran had post-service otologic problems.  

For the Veteran's claimed tinnitus, while the Veteran argued that he had tinnitus in March 2008 and that he had tinnitus that lasted four to five days in service, the Veteran did not argue that he has had tinnitus since service.  To the extent that the Veteran's statements can be interpreted as having continuous tinnitus since service, the Board finds that the evidence of record weighs against the Veteran's claim.  The Veteran reported that he started having problems hearing three years after his separation from service and that he first got hearing aids in 1962.  The Veteran did not indicate that he had tinnitus at that time.  During the July 2007 VA examination, the Veteran did not report a history of tinnitus.  The Veteran's August 2006 statement noted that he experienced tinnitus for four to five days after exposure to gunfire in service.  Although the Veteran clarified that he lost his hearing for four to five days after gunfire exposure and that he had tinnitus, the Veteran did not indicate that he has continued to experience tinnitus since his separation from service.  In addition, the Veteran's private treatment records from March 2006 and VA treatment records are silent for complaints of tinnitus.  

Based on the evidence contained in the Veteran's claims file, he would not have prevailed on his claim for service connection for bilateral hearing loss and tinnitus had he not died.  Therefore, the Board finds that the appellant's accrued benefits claim must also be denied.  As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt rule does not apply, and the appellant's claims for accrued benefit purposes must be denied.  38 U.S.C.A §5107.


ORDER

1.  For accrued benefits purposes, entitlement to service connection for claimed bilateral hearing loss is denied. 

2.  For accrued benefits purposes, entitlement to service connection for claimed tinnitus is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


